Citation Nr: 1027593	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for bilateral hearing loss, 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from April 1941 to October 1945.  The Veteran died on 
March [redacted], 1996.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2010, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the hearing, the undersigned 
granted the appellant's request to hold the case in abeyance 60 
days for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  That period of time has lapsed and no additional 
evidence was received.  Hence, the claim will be considered based 
on the current record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for the 
cause of the Veteran's death is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action on her 
part is required.





FINDINGS OF FACT

1. At the time of the Veteran's death in March 1996, he had a 
pending claim seeking service connection for bilateral hearing 
loss; a claim for accrued benefits was received within one year 
after his death.

2. Evidence of record at the time of the Veteran's death 
reasonably supports a finding that the Veteran had a bilateral 
hearing loss disability that was related to his combat service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss (for purposes of 
accrued benefits) is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the appellant's claim for service connection (for accrued 
benefits purposes) for bilateral hearing loss, there is no reason 
to belabor the impact of the VCAA on this matter, since any 
notice error or duty to assist omission is harmless.  
Accordingly, the Board will address the merits of the claim.
B.	Factual Background

The Veteran's DD 214 shows that his military occupational 
specialty in service was a heavy truck driver.  He served in 
Normandy, Northern France, and the Rhineland, and was awarded a 
Combat Infantryman Badge and Purple Heart.  

The Veteran's service treatment records (STRs) are silent for any 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  His October 1945 service separation physical 
examination report indicates that whispered voice test results 
were 20/20 bilaterally.  The left ear included an additional 
notation of "Voice 10."  A clinical examination of the ears was 
normal.

A February 7, 1946 letter from VA to the Veteran states, "This 
is to advise you that when you receive the notice to report for 
examination at this Center [in Roanoke, Virginia], which has been 
authorized, if you feel that your hearing has improved to the 
extent that the examination is not necessary, you may inform this 
Center at that time of your intentions.  

During an August 1946 VA examination, conducted in association 
with increased rating claims for the Veteran's nervous condition 
and residuals of a right arm/wrist fracture, he complained of 
intermittent deficient hearing.  A July 1948 VA examination, also 
conducted in association with claims for increased ratings for 
the Veteran's nervous condition and residuals of a right 
arm/wrist fracture, included an examination of his ears.  No 
abnormalities were noted, and ordinary conversation hearing was 
20/20 bilaterally.

A March 1952 VA admission and discharge note shows that the 
Veteran was hospitalized for a hemorrhoidectomy.  During his 
hospitalization, it was noted that his hearing was slightly 
diminished to conversational voice bilaterally.  He was 
hospitalized again for 10 days from July 1958 to August 1958; his 
chief complaint was, "'trouble with my vestibular apparatus' 
since June 1957."  He also complained of repeated severe attacks 
of vertigo, nausea, vomiting, progressive deafness in the left 
ear, and tinnitus for the past 13 months.  On discharge, 
Meniere's disease, treated and improved, was diagnosed.  The 
Veteran was hospitalized again in January 1960 after complaining 
of vertigo and pain in the left ear.  He stated that for the past 
4 years, his attacks of vertigo had been accompanied by nausea 
and vomiting, and that he had also noticed poor hearing in his 
left ear since about that time.  Tension headaches were 
diagnosed.

A June 1962 VA treatment record from Dr. J.H.E. notes the 
Veteran's complaints of dizziness; loss of hearing, left ear; 
pain of left side of head, 10 years duration; and difficulty with 
memory, rapidly progressive in the last year.  Labyrinthal 
vertigo, cause undetermined, and anxiety reaction were diagnosed.

A February 1966 VA treatment record shows that the Veteran was 
hospitalized for one month for treatment of his Meniere's disease 
and chronic anxiety.  He reported that he first noticed a hearing 
deficit in his left ear about 20 years prior, and that he had not 
heard on his left side since 1957.  An audiological evaluation 
revealed a very severe left-sided neurosensory hearing deficit.

A November 1967 VA orthopedic examination report notes that the 
Veteran had a "marked conversational hearing problem."

VA treatment records show that in January 1974, the Veteran was 
given an assessment of hearing loss greater in the left ear than 
the right ear with Meniere's disease.  In May 1985, he was 
referred to the audiology clinic for a hearing evaluation due to 
complaints of a chronic hearing problem.  The audiological 
evaluation was conducted in June 1986; mild to profound, sloping, 
sensorineural hearing impairment with fair speech discrimination 
ability was diagnosed in the right ear and profound neurosensory 
hearing impairment was diagnosed in the left ear.  

In November 1987, the Veteran's treating audiologist opined, 
"Given this veteran's history and his audiometric examination it 
seems very likely that his hearing impairment occurred during his 
period of service."

A July 1992 letter from Dr. J.H.E. states, "[The Veteran] has 
been under my care sine July 7, 1952.  He has had a problem with 
his hearing, dizziness, and tinnitus since that time.  He 
attributes this loss to his artillery training in combat during 
World War II.  It is my feeling that this is absolutely correct.  
He had hearing loss at the time of his discharge in 1945."

A July 1992 letter from the Veteran's VA physician, Dr. T.H.E., 
states, "I am writing to confirm that [the Veteran] has a severe 
hearing loss of the type that would result from previous noise 
exposure.  Since the VA was aware of a hearing problem as is 
evidenced by the letter of 2/7/1946 it is reasonable to assume 
that all or part of his hearing loss predated 1946 and may have 
resulted from his combat noise exposure."

The record also contains multiple statements from the Veteran, 
his spouse, and daughters to the effect that he has experienced 
hearing loss in both ears since service.

C.	Legal Criteria and Analysis

Upon the death of a Veteran, periodic monetary benefits to which 
a veteran was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid, may be paid to the spouse 
of the veteran (and certain others).  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, "for a surviving spouse to be entitled 
to accrued benefits, the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal Circuit 
noted that "a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued benefits 
claim is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.  Additionally, 
38 U.S.C.A. § 5121(c) requires that applications for accrued 
benefits must be filed within one year of after the date of the 
Veteran's death.  See also 38 C.F.R. § 3.1000.

Historically, the Veteran's claim seeking service connection for 
bilateral hearing loss was denied in a March 1984 Board decision.  
That decision was final.  38 U.S.C.A. § 7104.  In July 1992, the 
Veteran (in pertinent part) requested to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  In 
January 1996, the Board reopened his claim on the basis that new 
and material evidence had been received, but remanded the matter 
for additional development.  The Veteran died in March 1996; 
thus, he had a valid claim of service connection for bilateral 
hearing loss pending at the time of his death.  The appellant 
filed a claim for accrued benefits in July 1996; her claim was 
received within the statutorily-prescribed time period.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), service connection may be 
established on a presumptive basis if they are manifested to a 
compensable degree in a specified period of time postservice (one 
year for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service satisfactory lay or other evidence of service 
incurrence of such disease or injury if consistent with the 
circumstances, conditions, or hardships of such service 
notwithstanding the fact that there is no official record of such 
incurrence in such service, and to that end shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

The evidence shows that the Veteran received a Combat Infantryman 
Badge and Purple Heart establishing he served in combat.  
Governing law (i.e., 38 U.S.C.A. § 1154) provides for relaxed 
evidentiary standards for veterans who served in combat.  
Notably, his reports of exposure to loud noises during service 
are consistent with the circumstances of his service.  

Although hearing loss was not clinically noted until 1952, and 
sensorineural hearing loss was not diagnosed until 1966, the 
competent (medical) evidence of record shows that the Veteran has 
complained continuously of hearing loss ever since his service.  
In particular, the additional notation of "Voice 10" in the 
Veteran's October 1945 service separation physical examination 
report suggests that his hearing in his left ear may have been 
less than perfect at the time of his separation from service.  
The report of the August 1946 VA examination also shows that 
within one year of the Veteran's separation from service, he 
complained of intermittent deficient hearing.  [The Board notes 
that in its prior March 1984 decision, the Veteran's claim of 
service connection for bilateral hearing loss was denied, in 
part, because although the evidence showed he complained of 
hearing loss in August 1946, a July 1948 VA examination showed 
his ordinary conversation hearing was 20/20 bilaterally.  Thus, 
the Board found that a hearing loss disability was not diagnosed 
until 1966, more than one year after the Veteran's separation 
from service.  The Board notes, however, that the July 1948 VA 
examination was not conducted specifically for bilateral hearing 
loss, and that ordinary conversation hearing tests (unlike 
audiological evaluations) are imprecise tests for determining 
whether a Veteran has a hearing loss disability by VA standards, 
as they do not test high frequency hearing loss.]

In November 1987, the Veteran's treating audiologist opined that 
the Veteran's hearing impairment "very likely" occurred during 
his period of service.  In July 1992, the Veteran's physicians, 
Dr. J.H.E. and Dr. T.H.E., also opined that his bilateral hearing 
loss was related to his combat noise exposure in service.  Dr. 
T.H.E. noted specifically that the Veteran's hearing loss was the 
type to result from previous exposure to loud noises.  These 
opinions are consistent with the facts of the case and reasonably 
substantiate the Veteran's claim.  Furthermore, there is no 
opinion to the contrary.  

Given that the Veteran is entitled to the relaxed evidentiary 
standards of 38 U.S.C.A. § 1154, and as his claim is reasonably 
supported by the competent evidence of record, the Board finds 
that service connection (for accrued benefits purposes) for 
bilateral hearing loss is warranted.  


ORDER

Service connection (for accrued benefits purposes) for bilateral 
hearing loss is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply to the appellant's claim to 
reopen a claim of entitlement to service connection for the cause 
of the Veteran's death.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The appellant was provided VCAA notice letters in April 2006 and 
October 2007.  A close review of these letters finds that they do 
not comply with Hupp or Kent, and are inadequate.  There is no 
other communication to the appellant from the RO providing the 
specific notices required by Hupp and Kent.

With respect to Hupp, the April 2006 and October 2007 letters 
explained the evidence necessary to substantiate the appellant's 
claim, the evidence VA was responsible for providing, the 
evidence she was responsible for providing, and advised her to 
submit any evidence or provide any information she had regarding 
her claim.  The April 2006 letter instructed the appellant to 
submit evidence showing that the "veteran died in service or 
medical evidence showing that [his] service connected conditions 
caused or contributed to [his] death."  The October 2007 letter 
instructed the appellant to submit "medical evidence showing 
that the veteran's service connected conditions caused or 
contributed to [his] death."  Such statements do not comport 
with the requirements outlined by the Court in Hupp; 
specifically, the Veteran's previously service-connected 
conditions, were not identified, and there was no explanation as 
to how to substantiate a DIC claim based on such conditions.  

With respect to Kent, the April 2006 letter did not advise the 
appellant of the meaning of new and material evidence nor did it 
explain what evidence and information was necessary to reopen her 
claim.  The October 2007 letter provided such information, but 
did not advise the appellant of the basis for the previous denial 
in August 1996 or of the evidence necessary to reopen her claim.  
She is prejudiced by not being provided proper VCAA notice.  
[Notably, the October 2007 letter advised the appellant that her 
claim for service connection for the cause of the Veteran's death 
had been previously denied, and that she was notified of this 
decision on July 15, 2006.  The Board notes, however, that such 
notification refers to the June 2006 rating decision currently on 
appeal.  The previous denial for service connection for the cause 
of the Veteran's death was in August 1996.] 

Finally, as was noted above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), holding that VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the effective date of an award.  In 
the present appeal, the appellant was not notified of the 
criteria for establishing an effective date of an award.  On 
remand, such notice deficiency may be corrected without causing 
additional delay.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disabilities and 
providing an explanation of the evidence and 
information required to substantiate a DIC 
claim based on such disabilities, as well as 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected.  

This letter should also provide the appellant 
with the notice required in claims to reopen 
in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to specifically include the 
reasons and bases for her previous denial (in 
August 1996) of service connection for the 
cause of the Veteran's death, and what 
evidence would be considered new and 
material.

The RO must also provide notice regarding 
effective dates of awards as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  The appellant 
should have ample opportunity to respond; if 
any further development is indicated (based 
on her response(s)), the RO should arrange 
for such development.

2. 	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


